DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Pre-Brief Appeal Conference Decision
	This Office Action is responsive to the Pre-Brief Appeal Conference Decision and the July 16, 2021 arguments presented by the Applicant.
	Prosecution was reopened by the Pre-Brief Appeal Conference Decision in order to correct an inadvertent error in the April 16, 2021 Final Rejection. The Final Rejection, at page 7, cited to ZHAMU paragraph 61 as teaching distinct electrically conductive carbon particles. This citation was in error, and instead, the pertinent disclosure is located at paragraph 64 of ZHAMU. The instant Office Action corrects and clarifies the citation to ZHAMU’s pertinent disclosure.

    PNG
    media_image1.png
    826
    402
    media_image1.png
    Greyscale

 ZHAMU Paragraphs 61-64 teaching electrically conductive carbon particles in an anode containing prelithitated particles
Response to Arguments
	The Applicant’s arguments and remarks received July 16, 2021 have been fully considered.
	The Applicant contends that the 35 U.S.C. 103(a) rejection is in error because paragraph 61 of ZHAMU, relied upon to teach distinct electrically conductive carbon particles in a Si anode, does not teach the disputed limitations. This argument is persuasive because of the citation error noted supra. Accordingly the rejection is corrected with the accurate citation to paragraph 64 below and the rejection is maintained. 
	With respect to the non-statutory double patenting rejection, the Applicant contends that the rejection is in error because the ‘871 patent is the later filed patent with a later expiration date and accordingly the present application is not an unwarranted extension of the term of the ‘871 patent.
	It is respectfully submitted that this argument is not persuasive. Because of the patentably indistinct scope of the ‘871 patent and the instant claims, if both patents were to issue then (1) the term of the instant application’s patented claim scope would be impermissibly extended by the ‘871 patent; and (2) the two issued patents of patentably indistinct scope would not be subject to terminal disclaimer and the accused infringers could be subject to litigation from multiple parties exercising rights to patents of the same scope.
	As stated by MPEP 804.02, there are at least two reasons for insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2). First, 35 U.S.C. 154(b)  These requirements serve to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention. See, e.g., In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). Not insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2)  would 
	MPEP 802 provides several flow charts to facilitate double patenting rejections, of which CHART II-B_FTI is duplicated below for reference.

    PNG
    media_image2.png
    889
    647
    media_image2.png
    Greyscale















Non-statutory double patenting, first inventor to file, annotated flow chart from MPEP 804
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-4, 7-9, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2011/0111304 to Cui (“CUI”) in view of US2010/0120179 to Zhamu et al. (“ZHAMU”). 

	CUI claims priority to Provisional U.S. Patent Application No. 61/260,294 (“Provisional’294”) filed November 11, 2009. Support by the provisional Application to all disclosure of CUI relied upon in the instant Office Action is noted by citation to both CUI and Provisional’294.
	Regarding Claim 1, CUI discloses a lithium ion battery comprising (abstract) supplemental lithium (para. 8, the amount of extra lithium provided in the active material may be between about 5% and 25% based of the active material capacity, enough to compensate for Li losses during cycling such as during SEI layer formation; this extra lithium is “supplemental” lithium as claimed; see also Provisional’294 para. 43 which states “total amounts of lithium in the cell may exceed this theoretical capacity by at particulate (para. 35 “The deposited active material may be … particles bound to the substrate with the polymeric binder”; see also Provisional’294 para. 28) lithium intercalation/alloying composition (abstract, para. 11 negative electrode active material), electrically conductive carbon particles (para. 34, carbon core particles; para. 10 conductive carbon coating on particles; see also Provisional’294 para. 26-27 including the disclosed C-Si materials and C core materials for example), and a polymer binder holding the negative electrode together (para. 36, Si nanostructures may be mixed with a binder to form a slurry and deposited to form electrode layer; see also Provisional’294 para. 28), wherein the supplemental lithium comprises elemental lithium and wherein at least some of the supplemental lithium is initially provided as a source layer on the negative electrode (Fig. 3A, Fig. 3B, Li containing particles 306, Li containing film 316; Fig. 2 deposit Li containing material; see also Provisional’294 Fig. 2, 3A, 3B and para. 24 elemental lithium in the form of particles, flakes, thin foils, and other structures, or as a compound or alloy).
	The carbon core particles of CUI are coated with active material of Si and therefore the active material particles and the carbon core particles of CUI are not “distinct” particles as the distinct materials are part of the same particle. However, at the 
	ZHAMU teaches an electrode that may comprise prelithitated silicon similarly to that of CUI, and ZHAMU further teaches that electrode comprises distinct carbon particles wherein the distinct electrically conductive carbon comprises graphite, carbon black, or a combination thereof (para. 64 teaches conductive carbon particles of “carbon black or fine graphite particles”) forming a percolating conductive network (para. 61-66).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified CUI to comprise distinct electrically conductive particles in order to improve the conductivity of the silicon based electrode as taught by ZHAMU. 	Regarding Claim 23, it would have been further obvious to have utilized graphite or carbon black as the “distinct” electrically conductive carbon additive in the electrode of CUI. The motivation for doing so would have been to utilize an electrically conductive carbon material known in the art to provide the desired electrical conductivity to silicon electrodes that may be prelithitated as taught expressly by ZHAMU.  
	Regarding Claim 2, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the source layer comprises a layer of lithium (Fig. 3B Li containing film 316, para. 45 Li foil deposited onto active material; Provisional’294 Fig. 3B Li film 316).
	Regarding Claim 3, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the source layer comprises 
	Alternatively,	ZHAMU discloses that Si containing anodes may comprise conductive additive and binder to form the anode in addition to prelithiation Li (abstract, para. 61) where the binder adheres the components together into an electrode.
	At the time of invention it would have been obvious to one of ordinary skill in the art to have utilized a binder in the active material of CUI along with the Li metal particles such that the particulate lithium is in a binder and the motivation for doing so would have been to provide the requisite adhesion of the Li metal particles to the other components of the electrode as taught by ZHAMU. 
	Regarding Claim 4, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the lithium intercalation/alloying composition comprises silicon (para. 7, active material may comprise Si; see also Provisional’294 para. 27 which supports the disclosure of CUI’s various Si materials including Si-C materials).
	Regarding Claim 7, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the effective capacity of the supplemental lithium from about 10% to about 55% of the initial negative electrode capacity (CUI discloses the amount of excess Li may be provided in an amount of about 5% and 25% based of the active material theoretical capacity; see also Provisional’294 para. 43 which states “lithium is added to the anode such that its amount corresponds to  	
Alternatively, it would have been obvious to one of ordinary skill in the art to have selected an amount of supplemental lithium for the invention of CUI to be within the claimed range. The motivation for doing so would have been to provide a workable range of supplemental Li as taught by CUI where values within the claimed range are taught by CUI to be suitable to supplement for Li lost during cycling such as due to SEI layer formation.
	Regarding Claim 8, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the positive electrode comprises LiCoO2 (para. 56, LiMO2 where M is Co; Provisional’294 para. 49).
	Regarding Claim 9, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the positive electrode comprises lithium metal oxide is approximately represented by a formula L1+xMlyO2-zFz where M is one or more metal elements, x is from about 0.01 to about 0.33, y is from about x-0.2 to about x+0.2 with the proviso that y>0, and z is from 0 to about 0.2.
	For example CUI para. 56 expressly discloses Li1.05Al0.1Mn1.85O4-zFz (Provisional’294 p. 16 para. 49) which is a composition within the range of compositions described by the claimed formula.
1.05Al0.1Mn1.85O4-zFz (Provisional’294 specifically states this compound and others at p. 16) which is within the claimed composition. The motivation for doing so would have been to select a compound suitable for use as the positive electrode material for the battery of CUI, comprising a workable range within the composition range taught by CUI.
	Regarding Claim 23, CUI and ZHAMU are relied upon as above. CUI is silent with respect to distinct electrically conductive carbon particles comprising graphite, carbon black, or a combination thereof. 
	ZHAMU teaches an electrode comprising distinct carbon particles wherein the distinct electrically conductive carbon comprises graphite, carbon black, or a combination thereof (para. 61 teaches conductive carbon particles of “carbon black or fine graphite particles”).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have utilized graphite or carbon black as the “distinct” electrically conductive carbon additive in the electrode of CUI. The motivation for doing so would have been to utilize an electrically conductive carbon material known in the art to provide the desired electrical conductivity to silicon electrodes that may be prelithitated as taught expressly by ZHAMU.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

	Claims 1-4, 7-9, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,290,871. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘871 patent also claims a battery comprising a positive electrode, negative electrode, electrolyte, and separator, wherein the battery comprises supplemental lithium in an amount of 5 to 150% of the irreversible capacity loss of the negative electrode, where the positive electrode may have a formula that anticipates the claimed positive electrode active material formula, wherein the electrode may further comprise conductive carbon particles, and a binder.
The pending claims are duplicated below for reference and mapped to the patented and conflicting claims of the ‘871 patent, noted in parentheses:
1. A lithium ion battery comprising supplemental lithium, a positive electrode, a negative electrode, a separator between the positive electrode and the negative electrode and an electrolyte comprising lithium ions, the negative electrode comprising a particulate (Claim 1) lithium intercalation/alloying composition, a binder (Claim 1 and Claim 13), and a distinct conductive additive (Claim 1 and Claim 6) wherein the supplemental lithium comprises elemental lithium in a source layer on the negative electrode (Claim 1).  
2. The lithium ion battery of claim 1 wherein the source layer comprises a layer of lithium.  
3. The lithium ion battery of claim 1 wherein the source layer comprises particulate lithium in a binder (Claim 1).  
4. The lithium ion battery of claim 1 wherein the lithium intercalation/alloying composition comprises silicon (Claim 5).  
7.  The lithium ion battery of claim 1 wherein the effective capacity of the supplemental lithium from about 10% to about 55% of the initial negative electrode capacity (Claim 1, Claim 17).  
8. The lithium ion battery of claim 1 wherein the positive electrode comprises LiCoO2. (Claim 1, Claim 3).  
9. (Original) The lithium ion battery of claim 1 wherein the positive electrode comprises lithium metal oxide is approximately represented by a formula Li+RM1_yO2-zFz where M is one or more metal elements, x is from about 0.01 to about 0.33, y is from about x-0.2 to about x+0.2 with the proviso that y>0, and z is from 0 to about 0.2 (Claim 1, Claim 3).
23. The distinct conductive additive may comprise carbon black or graphite (Claim 1).
	Additionally, any differences between the claims of the ‘871 Patent and the instant claims are obvious or known by the prior art in view of CUI and ZHAMU as asserted above in the 35 U.S.C. 103 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2007/0148549 to Kobayashi et al. discloses a lithium ion battery comprising silicon or tin anode active material and supplemental lithium in the anode (abstract, para. [0043]) in an amount to compensate for irreversible capacity loss, for example, in an amount of 5 to 15% of a theoretical capacity ([0043]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729